Dismissed and Opinion Filed August 8, 2017




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00576-CV

                            TANYA TERRY-ANDRADE, Appellant
                                          V.
                              JOSE DIAZ-SALAZAR, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-04918

                              MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Francis, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Tanya Terry-Andrade appealed the trial court’s February 7, 2017 judgment. On June 2,

2017, the Dallas County Clerk informed us that appellant had not paid or made arrangements to

pay for the fee. That same day, we sent appellant a letter, instructing her to file, within ten days,

written verification that she had paid or made arrangements to pay the fee for the clerk’s record

or written documentation that she had been found entitled to proceed without payment of costs.

We cautioned appellant that the failure to comply might result in the dismissal of the appeal for

want of prosecution. See TEX. R. APP. P. 37.3(b). On June 13, 2017, appellant filed a docketing

statement in which she states she did not file an affidavit of indigency. As of today, the clerk’s

record has not been filed and appellant has not filed a response or otherwise communicated with

the Court.
       In light of appellant’s failure to comply with this Court’s directive as detailed above, we

dismiss this appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b), (c).




                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




170576F.P05




                                                –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

TANYA TERRY-ANDRADE, Appellant                    On Appeal from the County Court at Law
                                                  No. 1, Dallas County, Texas
No. 05-17-00576-CV       V.                       Trial Court Cause No. CC-16-04918.
                                                  Opinion delivered by Chief Justice Wright,
JOSE DIAZ-SALAZAR, Appellee                       Justices Francis and Stoddart participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee JOSE DIAZ-SALAZAR recover his costs, if any, of this
appeal from appellant TANYA TERRY-ANDRADE.


Judgment entered August 8, 2017.




                                            –3–